DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the reservoir" in line 3.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 1 are also rejected.

The term “tolerant” in claims 3 and 17 is a relative term which renders the claim indefinite. The term “tolerant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 8 recites the limitation "the steps of separating" and “the sea” in claim 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 3 and 17, the phrase "and / or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 20 recites the limitation "the sea" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 8,  11,14, 19, 20, 23 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim limitation 19 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it convey structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11-17,21,23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prim et al. (US 2013/0298601 A1) (“Prim” herein)

Claim 1
Prim discloses a method of Enhanced Oil Recovery (EOR) from an oil reservoir by CO2 flooding,  comprising: [0017]
 	Producing (152) a well stream from the reservoir (114); [0017]
separating the well stream into a liquid phase and a gas phase with a first gas/liquid separator (102)  wherein the gas phase comprises both CO2 gas and hydrocarbon gas; [0017; 0021]
cooling the gas phase with a first cooler (110) [0033-0034] 
 	compressing the gas phase using a first compressor into a compressed stream (106; 112);   [0030]
 	mixing the compressed stream with an external source of CO2 (166)  to form an injection stream; (168)  [0031] and 
injecting the injection stream into the reservoir. [0018]

Claim 2
Prim discloses the method as claimed in claim 1, wherein the gas phase is cooled prior to compression. (110) [0033-0034]

Claim 3
Prim discloses the method as claimed in claim 1, wherein the first cooler is an active cooler and/or wherein the first compressor is a liquid tolerant compressor. [0031; 0033-0034]

Claim 4
Prim discloses the method as claimed in claim 1, wherein the gas phase separated by the first gas/liquid separator comprises water vapour in addition to CO2 and hydrocarbon gas. [0020-0022]

Claim 9
Prim discloses the method as claimed in claim 1, wherein after compressing the gas phase, part of the compressed gas phase is recycled into the well stream upstream the gas/liquid separator or into the gas phase downstream the gas/liquid separator. (106) [0030-0031]

Claim 11
Prim discloses the method as claimed in claim 1, wherein the compressed stream is cooled by a second cooler prior to mixing with the external source of CO2 or the injection stream is  cooled after mixing with the external source of CO2; wherein preferably the cooled injection stream is pumped by a booster or injection pump. (110) [0033-0034]

Claim 12
Prim discloses the method as claimed in claim 1, wherein the gas phase is compressed in two stages using two compressors. [0034]

Claim 13
Prim discloses the method as claimed in claim 1, wherein the injection stream comprises 85 to 95 mole% CO2. [0030-0031]

Claim 14
Prim discloses the method as claimed in claim 1, wherein the liquid phase is transported to an oil processing facility, preferably through corrosion-resistant piping. [0021]

Claim 15
Prim discloses an enhanced oil recovery system, comprising: a producer arranged to produce a well stream from a reservoir; 
a first gas/liquid separator (102) arranged to separate the well stream into a liquid phase and a gas phase comprising both CO2 gas and hydrocarbon gas;  [0017; 0021]
a first cooler arranged to cool the gas phase; (110) [0033-0034]
a first compressor arranged to compress the gas phase into a compressed stream; (106) [0030]
a mixer arranged to mix the compressed stream with an external source of CO2 to form an injection stream (166; 112); [0031] and  injection piping arranged to inject the injection stream into the reservoir [0021; 0031]

Claim 16
Prim discloses the system as claimed in claim 15, wherein the first cooler is arranged upstream of the first compressor to cool the gas phase prior to compression.  (110) [0033-0034]

Claim 17
Prim discloses the system as claimed in claim 15, wherein the first cooler is an active cooler and/or  wherein the first compressor is a liquid tolerant compressor. [0031; 0033-0034]

Claim 21
Prim discloses the system as claimed in claim 15, further comprising a recycle line connecting between downstream the first compressor and either upstream the gas/liquid separator or downstream the gas/liquid separator, the recycle line being arranged to recycle part of the compressed gas phase into either the well stream upstream the gas/liquid separator, or the gas phase downstream the gas/liquid separator. (106) [0030-0031]

Claim 23
Prim discloses the system as claimed in claim 15, further comprising a second cooler downstream the first compressor or downstream the mixer to cool the injection stream; preferably further comprising a booster pump or injection pump arranged downstream the second cooler to pump the injection stream. (110) [0033-0034]

Claim 25
Prim discloses a method used in Enhanced Oil Recovery (EOR) from an oil reservoir by CO2  flooding, comprising: [0017]
producing (152) a well stream from the reservoir (114) ; [0017]
separating the well stream into a liquid phase and a gas phase with a gas/liquid separator (102); [0017; 0021]
compressing the gas phase using a compressor (106) ; [0017; 0022] and 
recycling part of the compressed gas phase into the well stream upstream the gas/liquid separator or into the gas phase downstream the gas/liquid separator. (168) [0018]

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murrell (US 2016/0102538 A1) (“Murrell” herein).

Claim 25
Murell discloses a method used in Enhanced Oil Recovery (EOR) from an oil reservoir by CO2  flooding, comprising: 
 	producing a well stream from the reservoir; (Fig. 3; [0030])
 	separating the well stream into a liquid phase (52) and a gas phase  (54) with a gas/liquid separator (50); [0030]
compressing the gas phase using a compressor; (46) [0031}and 
recycling part of the compressed gas phase (66-CO2 to well)  into the well stream upstream the gas/liquid separator or into the gas phase downstream the gas/liquid separator. [0030-0031]

Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noekleby et al. (US 2018/0002623 A1) (“Noekleby” herein- provided by applicant).

Claim 25
Noekleby discloses a method used in Enhanced Oil Recovery (EOR) from an oil reservoir by CO2  flooding, comprising: [0045]
 	producing a well stream from the reservoir; (1A) (Fig. 1;  [0053])
 	separating the well stream into a liquid phase (4A)and a gas phase  (4B) with a gas/liquid separator (4); [0056]
compressing the gas phase using a compressor; (6) [0055; 0061]and 
recycling part of the compressed gas phase (7)  into the well stream upstream the gas/liquid separator or into the gas phase downstream the gas/liquid separator. [0062]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 6, 7, 8, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Prim, as applied to claims 1 and 15 above, and further in view of Noekleby et al. (US 2018/0002623 A1) (“Noekleby” herein- provided by applicant).

Claim 5
Prim discloses the method as claimed in claim 1. Prim however does not explicitly disclose, wherein the well stream is choked to a pre-defined  pressure prior to separating the well stream into a liquid phase and a gas phase 
	Noekleby teaches the above limitation (See paragraph 0054→ Noekleby teaches this limitation in that the well stream 1A is passed through a choke valve 2) for the purpose of obtaining a favourable lower pressure for flashing off gases in the downstream separator 4. [0054]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Prim, with the above limitation, as taught by Noekleby, in order to obtain favourable lower pressure for flashing off gases in the downstream separator 4. [0054]

Claim 6
Prim discloses the method of claim 1.  Prim however does not explicitly disclose wherein prior to separating the well stream into a liquid phase and a gas phase, the well stream is heated, preferably by a heat exchanger, more preferably by a heat exchanger utilising heat supplied by the first compressor.
	Noekleby teaches the above limitation (See paragraph 0054 → Noekleby teaches this limitation in that o obtain the desired separation conditions for gases and liquids in the separator 4, stream 2A is heated up through the heat exchanger 3) for the purpose of  obtaining the desired separation conditions for gases and liquids in the separator 4. [0054]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Prim, with the above limitation, as taught by Noekleby, in order to obtain the desired separation conditions for gases and liquids in the separator 4. [0054]

Claim 7-8
Prim discloses the method as claimed in claim 1.  Prim however does not explicitly disclose, wherein the oil reservoir is an offshore reservoir,  wherein the method is carried out subsea; or wherein at least the steps of separating the well stream, cooling the gas phase with the first cooler and compressing the gas phase are carried out above the sea, preferably on a platform or floater  or wherein the step of separating the well stream is carried out subsea, and the steps of cooling the gas phase with the first cooler and compressing the gas phase are carried out above the sea, preferably on a platform or floater.
Noekleby teaches the above limitation (See paragraph 0032 →Noekleby teaches this limitation in that system that enables subsea separation of a well stream containing high amounts and concentrations of sour gases and re-injection of such gases into a reservoir.) for the purpose of o provide an improved fluid processing system technology, in particular of using such technology with offshore or subsea petroleum fields. [0024]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Prim, with the above limitation, as taught by Noekleby, in order to use such technology with offshore or subsea petroleum fields. [0024]

Claim 18
Prim discloses the system as claimed in claim 15.  Prim however does not explicitly disclose, further comprising a choke arranged upstream the first gas/liquid separator to choke the well stream to a pre-defined pressure. (Same as Claim 5)

Claim 19
Prim discloses the system as claimed in claim 15. Prim however does not explicitly disclose, further comprising a heat exchanger arranged upstream the first gas/liquid separator to heat the well stream, preferably wherein the system further comprises a means to provide heat from the first compressor to the heat exchanger. (Same as Claim 6)

Claims 21
Prim discloses the system as claimed in claim 15.  Prim however is silent regarding, wherein the system is located subsea; or wherein the first gas/liquid separator, first cooler and first compressor is located above the sea, preferably on a platform or a floater, or wherein the first gas/liquid separator is located subsea whilst the first cooler and first compressor are located above the sea, preferably on a platform or floater. (Same as Claims 7-8)

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Prim, as applied to claims 1 and 15 above, and further in view of Grimseth et al. (S 9,303,498 B2) (“Grimseth” herein)

Claim 10
Prim discloses the method as claimed in claim 1, wherein after compressing the gas phase, part of  the compressed gas phase forms an anti-surge flow which is directed into the gas phase downstream the gas/liquid separator and upstream the cooler.
	Grimseth teaches the above limitation (See Col. 7 l. 59-64 →Grimseth teaches this limitation in that  the compressor 90 is also provided with an anti-surge loop 92 provided with an anti-surge valve 94 as is conventional in the art in order to prevent pressure surge damage to the compressor. The anti-surge loop connects an outlet of the compressor to an inlet portion of the well stream 2, upstream of the splitter 20) for the purpose of preventing pressure surge damage to the compressor. (Col. 7 l. 61-62)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Prim with the above limitation, as taught by Grimseth, in order to prevent pressure surge damage to the compressor.
	
Claim 22
Prim discloses the system as claimed in claim 15.  Prim does not explicitly disclose, further comprising an anti-surge line connecting between downstream the first compressor and a point downstream the gas/liquid separator and upstream the first cooler, the anti-surge line being arranged to provide an anti-surge flow of compressed gas phase into the gas phase downstream the gas/liquid separator and upstream the first cooler. (Same as Claim 10)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Prim, as applied to claim 15 above, and further in view of Mullen (WO 9426426 A1) (“Mullen” herein)

Claim 24
Prim discloses the system as claimed in claim 15.  Prim however does not explicitly disclose, further comprising corrosion-resistant piping arranged to transport the liquid phase to an oil processing facility.
	Mullen teaches the above limitation (See Abstract →Mullen teaches this limitation in that a pipe of the type used in subterranean or submerged pipelines for recovery of oil, gas, slurries or the like pipeable materials has an anti-corrosion coating of epoxy resin having a film thickness of from about 350 mu m to about 500 mu m, and a protective coating of a plastics material, particularly a copolymer polypropylene based adhesive, applied over said anti-corrosion coating to a thickness of about 500 mu m, which protective plastics coating incorporates compatible sintered particles i.e. sintered polypropylene copolymer particles applied therewith) for the purpose of providing an effective anti-corrosion coating. ( Page 1, l. 3rd paragraph)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Prim, with the above limitation, as taught by Mullen, in order to provide an effective anti-corrosion coating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prim et al. (US 2011/0197629 A1) Enhanced Natural Gas Liquid Recovery Process teaches A method comprises receiving a hydrocarbon feed stream; separating the hydrocarbon feed stream into a heavy hydrocarbon rich stream and a recycle stream, wherein the recycle stream comprises a gas selected from the group consisting of carbon dioxide, nitrogen, air, and water; and separating the recycle stream into a natural gas liquids (NGL) rich stream and a purified recycle stream. A plurality of process equipment configured to receive a hydrocarbon feed stream, separate the hydrocarbon feed stream into a heavy hydrocarbon rich stream and a recycle stream comprising at least one C.sub.3+ hydrocarbon and a gas selected from the group consisting of carbon dioxide, nitrogen, air, and water, and separate the recycle stream into a NGL rich stream and a purified recycle stream, Loree et al. (US 2013/0228330 A1) METHODS OF FRACTURING WITH AND PROCESSING LPG BASED TREATMENT FLUIDS teaches A method of processing liquefied petroleum gas used in a treatment fluid previously injected into a hydrocarbon reservoir is disclosed, the method comprising: recovering at least a portion of the treatment fluid from the hydrocarbon reservoir to produce recovered treatment fluid; and separating liquefied petroleum gas in the form of a gas or liquid from the recovered treatment fluid using a separator. An apparatus for processing liquefied petroleum gas used in a treatment fluid previously injected into a hydrocarbon reservoir is also disclosed, the apparatus comprising: a separator; a recovery line for recovering treatment fluid from the hydrocarbon reservoir, the recovery line connected to supply recovered treatment fluid to the separator, the separator being to separate a liquefied petroleum gas portion in gas or liquid form from the recovered treatment fluid, and Eimer et al. (US 2014/0047979 A1) ETHOD AND ABSORBER FOR REMOVAL OF ACID GAS FROM NATURAL GAS teaches The invention relates to a continuous process for removal of acid gas, such as carbon dioxide (CO2) from a fluid stream, such as natural gas comprising mainly hydrocarbons, by means of a absorbent medium in a rotating absorption zone. Subsequently, the acid gas is desorbed in a rotating desorption zone from the absorbent medium to allow the absorbent medium to be recirculated and the acid gas is removed for storage or drying and processing. This process can be carried out continuously, as the absorption medium is re-used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        06/10/2022